 

Case 1:21-cr-00313-TJK Document9 Filed 04/21/21 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
ANDREW JACKSON MORGAN, JR.,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-352-1

VIOLATIONS:

18 U.S.C, § 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D) (Disorderly
Conduct in a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia, ANDREW JACKSON

MORGAN, JR., attempted to, and did, corruptly obstruct, influence, and impede an official

proceeding, that is, a proceeding before Congress, by entering and remaining on and in the United

States Capitol without authority and committing an act of civil disorder, and engaging in disorderly

and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Section 1512 (c)(2) and 2)
Case 1:21-cr-00313-TJK Document9 Filed 04/21/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, ANDREW JACKSON
MORGAN, JR., did unlawfully and knowingly enter and remain in a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, ANDREW JACKSON
MORGAN, JR., did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions..

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in
violation of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, ANDREW JACKSON
MORGAN, JR., did willfully and knowingly utter loud, threatening, or abusive language, or
engage in disorderly and disruptive conduct at any place in the Grounds or in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Case 1:21-cr-00313-TJK Document9 Filed 04/21/21 Page 3 of 3

Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.
(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

A TRUE BILL:

FOREPERSON.

DoD ft

Attorney of the United States in
and for the District of Columbia.
